Citation Nr: 1719539	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  07-34 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for left ear serous otitis externa and media. 

3.  Entitlement to service connection for a left foot disorder, including osteoarthritis and pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Army Reserves from March to May 1976 and from August to October 1976, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In November 2008, the appellant was afforded a hearing before a Decision Review Officer at the AOJ.  A copy of the hearing transcript is of record.  Additionally, the Board notes that in a June 2009 statement the appellant withdrew her previous request for a Travel Board hearing before a Veterans Law Judge. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

This matter was previously remanded by the Board for further development in February 2012, November 2013, November 2014, and December 2015.  The case returns to the Board for further adjudication. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Board regrets any further delay in adjudicating these claims, but finds that the appeal must again be remanded due to non-compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  Further, the Board finds that the record itself is incomplete, as clarification of the appellant's dates and character of such service are still at question. 

The appellant asserts that her various disabilities were caused or aggravated by her active duty and/or Reserve service.  In general, service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Paulson, 7 Vet. App. at 471.  Moreover, even for veterans who have achieved "veteran" status through a prior period of active service and claim a disability incurred only during a different period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  See also Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (the presumption of aggravation is not applicable to ACDUTRA service unless claimant is service-connected for a disability for such period of ACDUTRA).  There must be an entrance examination prior to the specific period of ACDUTRA or INACDUTRA in which the Veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Smith, 24 Vet. App. at 45-46. 

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation - (1) that the preexisting disability permanently worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan, 24 Vet. App. at 174.  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Id. at 175.

For purposes of 38 U.S.C.A. § 101(24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).

The case at hand is problematical as the appellant has various periods of Reserve service, to include periods characterized as ACDUTRA and/or INACDUTRA over many years.  The prior remands sought to obtain clarification as to the specific dates and character of the appellant's service; even seeking Defense Finance and Accounting Service (DFAS) pay records.  However, the records were deemed incomplete by the AOJ and a formal finding of dates of service was not published to the record. 

Pertinent to the claim for service connection for a left foot disorder, the AOJ did not comply with the Board's prior remand directives to make a formal finding as to whether the appellant was on ACDUTRA in September 1980 or July 1985, the dates in which service treatment records reflect treatment for foot complaints.  

In regards to the appellant's rhinitis and ear claims, the Board notes that the appellant sought treatment in June 1979.  Further, the corresponding service treatment records revealed complaints of sinusitis, hay fever, allergies, and serous otitis externa and media in September 1980, October 1984, January 1987, March 1991, April 1995, and in July 1997 the appellant sought treatment and received a sick slip to discontinue running and marching for 7 days due to sinus/upper respiratory infection.  The AOJ must determine the appellant's duty status for these periods of time. 

Additionally, the appellant is service-connected for tinnitus and asthma.  An April 2013 AOJ rating decision, which granted both claims, appears to have based the award of service connection for tinnitus on a period of ACDUTRA in 1997.  It is unclear what period of service supported the award of service connection for asthma.  As discussed above, once a claimant achieves "veteran" status through a prior period of ACDUTRA service, the available presumptions pertaining to active service apply.  Smith, 24 Vet. App. at 45-46; Donnellan, 24 Vet. App. at 171.  Thus, the AOJ must identify the periods of service pertaining to the awards of service connection for tinnitus and asthma.

In regards to clarifying the character and dates of service, the Board has recently become aware of the possibility that more precise records may be available that could be used to verify the appellant's various duty status' through her Master Military Pay Account (MMPA).  On remand, the AOJ should attempt to obtain the appellant's MMPA if available and/or existing. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the appellant's VA treatment since December 2016.

2.  Clarify what period(s) of service supported the April 2013 grant of service connection for the appellant's disabilities of tinnitus and asthma so as to determine what periods of ACDUTRA/INACDUTRA service the appellant is deemed a "veteran" for presumptive purposes.

3.  The AOJ must take additional action to verify the dates of the appellant's ACDUTRA, INACDUTRA and any other type of Reserve service.  The exact dates of drill (ACDUTRA and INACDUTRA) can be found by contacting the state National Guard Headquarters (possibly to the attention of Finance) and asking for the MMPA (Master Military Pay Account) report covering the periods in question (June 1979, September 1980, October 1984, July 1985, January 1987, March 1991, April 1995, and in July 1997),

4.  Thereafter, the AOJ must clearly identify the following:
* the period(s) of service supporting the award of service connection for tinnitus;
* the period(s) of service supporting the award of service connection for asthma; and
* the appellant's duty status in June 1979, September 1980, October 1984, July 1985, January 1987, March 1991, April 1995, and in July 1997.

5.  Thereafter, return the case to an appropriate physician for addendum opinions which clearly identify the appellant's duty status as discussed in the above directive.  The AOJs request for opinion should take into account any applicable presumptive provisions for those periods of ACDUTRA/INACDUTRA service where the appellant has achieved "veteran" status.  

6.  Then readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative must be furnished a Supplementary Statement of the Case and afford an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

